Citation Nr: 0730240	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  06-07 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center 
in Bay Pines, Florida


THE ISSUE

Entitlement to reimbursement of medical expenses incurred at 
Manatee Memorial Hospital on May 23, 2003.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a decision of the Department of Veterans Affairs 
(VA) Medical Center in Bay Pines, Florida, which denied 
reimbursement of certain non-VA medical expenses incurred on 
May 23, 2003.  Based on information in the record before the 
Board, which includes the veteran's claims file and a 
"duplicate CHR" (Combined Health Record), it appears that 
the care the veteran received on May 23, 2003 did not concern 
a service-connected disability and that the instant claim is 
governed by 38 U.S.C.A. § 1725 (West 2002 & Supp. 2006) and 
38 C.F.R. §§ 17.1000-17.1008 (2006).  

The Statement of the Case (SOC) in the duplicate CHR, issued 
in February 2006, pursuant to the veteran's appeal of denial 
of reimbursement of medical care costs incurred on May 23, 
2003 at Manatee Memorial Hospital, notes that, on August 23, 
2004, the VA medical center received additional medical 
records from Cleveland Clinic for medical care provided on 
May 24, 2004.  The Board cannot determine based on what is 
now before the Board the purpose of submission of Cleveland 
Clinic records or the nature of care received at that 
facility.  It is not clear whether these records relate to 
the current appeal, or to another claim.  The Board therefore 
REFERS this matter to the AOJ for appropriate action.  


REMAND

Additional evidence and information are needed on the issue 
listed on the title page of this remand order.  The record 
includes an SOC dated February 2006.  Certain items material 
to adjudications to the appeal are listed therein, but are 
not included in the duplicate CHR now before the Board.  
Specifically, the SOC indicates that, on August 19, 2004, 
letters of denial of the reimbursement claim were sent to 
medical care provider(s)/vendor(s) and the veteran.  The SOC 
also indicates that, the following day, the veteran filed a 
letter of disagreement responsive to the denial 
correspondence.  Those items are not in the duplicate CHR 
before the Board.

Additionally, the SOC notes that "UB 92" (which apparently 
is a standard billing form, see 38 C.F.R. § 17.1004(b)) was 
received, on August 30, 2003, from Manatee Memorial Hospital.  
The duplicate CHR before the Board does not include that 
item.  

Under the circumstances, the Board concludes that a decision 
should be deferred on the claim of entitlement to 
reimbursement for medical expenses incurred for May 23, 2003 
treatment at Manatee Memorial Hospital.  

Accordingly, the appeal, on the issue of reimbursement of 
medical expenses incurred for Manatee Memorial Hospital care 
on May 23, 2003, is REMANDED for the following actions:

1.  Ensure that complete copies of every 
item listed in the Statement of the Case, 
section titled "Summary of the 
Evidence," are associated with the record 
before the Board.  In particular, ensure 
that the following items are included: (a) 
"UB 92" received on August 30, 2003, 
from Manatee Memorial Hospital; (b) August 
19, 2004 letters of denial sent to any 
care provider/vendor and veteran; and (c) 
letter of disagreement from the veteran 
received on August 20, 2004.  If the 
records received on August 23, 2004 from 
the Cleveland Clinic for an episode of 
care on May 24, 2004 are relevant to the 
current appeal, they should also be 
associated with the record.   

2.  After completing the above, 
readjudicate the claim.  If the claim 
remains denied, then issue a Supplemental 
Statement of the Case and afford the 
veteran and his representative an 
opportunity to respond to it.  Then, if in 
order, return the appeal to the Board for 
further review.  


The veteran has the right to submit additional evidence and 
argument on the matter remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



